Citation Nr: 1314315	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for residuals of a right knee meniscectomy with degenerative joint disease from March 20, 2009, to July 11, 2010, and in excess of 30 percent from September 1, 2011, to include an extension of the temporary total rating based upon a need for convalescence for the period beginning on September 1, 2011.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to July 1974 and from June 1978 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in February 2013; a transcript of the hearing is associated with the claims file.

In a September 2010 rating decision, the RO increased the rating for the Veteran's right knee disability from 20 percent to 100 percent, effective July 12, 2010, and a rating of 30 percent was assigned from September 1, 2011.  As the rating for the Veteran's right knee disability is less than the maximum available rating during portions of the period of the claim, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's claim of entitlement to service connection for left knee arthritis was granted by the RO in a January 2011 rating decision.  That issue is no longer before the Board as the Veteran has been granted the full benefit sought.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  





REMAND

Regarding his service-connected right knee disability, the Veteran was last afforded a VA examination in April 2009.  The Veteran contends that his right knee disability has gotten worse since that time; specifically, during the February 2013 hearing before the Board, he asserted that he experienced severe pain, limited range of motion, and instability.  In this regard, he stated that prior to his July 2010 total knee arthroplasty surgery, he had difficulty walking due to severe pain and limited range of extension.  He further stated that subsequent to his August 2011 patella replacement surgery, he experienced pain and instability.  In addition, contemporaneous VA outpatient treatment records demonstrate such complaints, as well as objective evidence of pain, limited range of motion, and instability of the right knee.   

In light of the Veteran's credible statements that his disability picture has worsened since his last examination, and the aforementioned VA outpatient treatment records which appear to support his contentions, another examination must be afforded to accurately assess the current level of severity of his right knee disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Such examination is also necessary in order to address the Veteran's assertion of the need for a 13 month extension for his temporary total rating based upon convalescence for the period beginning on September 1, 2011, as the Veteran also asserted that he underwent patella replacement surgery in August 2011.  Further, a March 2011 VA outpatient treatment record notes the physician's plan to extend convalescence for another 13 months, due to the Veteran's right patella surgery that was scheduled for early August 2011.      

Finally, the most recent outpatient treatment record of record is dated in March 2011; however, during the aforementioned hearing, the Veteran testified that he received ongoing treatment from VA.  Moreover, the August 2011 surgical report for the Veteran's right patella replacement is not of record.  Further, the Veteran asserted that he sought treatment for his right knee from his private physician in March 2009; however, such records are not of record.  On remand, the RO or Appeals Management Center (AMC) must attempt to obtain any VA outpatient treatment records from the VA Medical Center in Fort Myers, Florida from March 2011 to the present, to include the August 2011 surgical report, as well as any private treatment records identified by the Veteran from March 2009 to the present.  See 38 C.F.R. § 3.159 (2012).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The AMC or RO must undertake all necessary development to obtain and associate with the record all outstanding records of pertinent medical treatment, to include any pertinent VA treatment records from the VA Medical Center in Fort Myers, Florida for the period since March 2011, as well as all private treatment records identified by the Veteran for the period since March 2009.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative so notified. 

2.  The RO or the AMC should arrange for the Veteran to be afforded an appropriate VA examination in order to determine the current nature and severity of the service-connected right knee disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  

Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner must also address when the need for the Veteran's convalescence ended.  In doing so, the examiner must comment on the August 2011 patella replacement surgery, as well as the Veteran's contentions of pain, instability and limited range of motion, and the objective evidence of record.  

The supporting rationale for all opinions expressed must be provided.

3.  The RO or AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims file is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

